Citation Nr: 1820542	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.   08-14 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 20 percent for cervical impingement with radiculopathy.

2.  Entitlement to a disability evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine. 

3.  Entitlement to a disability evaluation in excess of 10 percent for a left knee disability.

4.  Entitlement to a compensable disability evaluation for tinea pedis with onychomycosis prior to October 20, 2011.

5.  Entitlement to a disability evaluation in excess of 10 percent for tinea pedis with onychomycosis since October 20, 2011.

6.  Entitlement to a compensable disability evaluation for residuals of a fracture of the left long finger. 

7.  Entitlement to a compensable disability evaluation for benign cysts of the back, neck, and chin. 

8.  Entitlement to a compensable disability evaluation for recurrent urinary tract infections (UTI).

9.  Entitlement to a compensable disability evaluation for sinusitis. 

10.  Entitlement to a compensable disability evaluation for gastroesophageal reflux disease (GERD).

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to April 2000 and from April 2003 to April 2005.
These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2011, the Veteran testified at a Central Hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  The Board sent the Veteran a letter in January 2018 asking if she would like an additional hearing as the VLJ who held her hearing in May 2011 was no longer with the Board.  The letter stated that if the Veteran did not respond within 30 days, the Board would assume that she did not want another hearing.  To date, she has not responded.

The Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Because adjudication of these claims will potentially affect the TDIU claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Lumbar spine, Left knee, Left Long Finger

The Board has determined that a remand is necessary so that the Veteran may be afforded additional VA examinations to assess the current severity of her service-connected lumbar spine, left knee, and left long finger disabilities.  The Veteran was afforded a VA examination in connection with her lumbar spine, left knee, and left long finger in October 2011.  However, these October 2011 VA examinations are inadequate for rating purposes.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  The examination reports of record do not specify whether range of motion was active or passive and weight-bearing is not discussed.  Therefore, the Board determines that the examinations are inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of these facts, additional VA examinations of the Veteran's lumbar spine, left knee and left long finger disabilities must be scheduled.

Cervical Impingement, Tinea Pedis with Onychomycosis, Benign Cyst, UTI, Sinusitis, and GERD

In November 2017, the Veteran's representative asserted that the Veteran's service-connected disabilities were more disabling than the current evaluations reflect.  The last VA examinations of record were in October 2011, which is nearly six years old.  Since the Veteran's representative asserts that the Veteran's disabilities are more disabling than the current evaluations reflect, new examinations are appropriate when there is an assertion (and indication) of an increase in severity since the last examinations.  38 C.F.R. § 3.159 (2017); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327 (a)(2017).  In light of the forgoing, new VA examinations are warranted to address the current severity of her service-connected disabilities.

In February 2013 remand, the Board found that an additional VA scar examination was warranted to ascertain the current severity of the Veteran's scars.  Following the February 2013 remand, the record reflects that, a February 23, 2013 VA requests for physical examination attempted to schedule the Veteran for a VA scar examination.  The record reveals that a VA examination was scheduled for May 23, 2013.  The March 2017 supplemental statement of the case indicated that the Veteran failed to report to her scheduled VA examination for May 23, 2017.  There is no documentation of record that the Veteran was notified for the schedule VA examination.  Nevertheless, based upon review of the evidence, the Board finds that it is unclear whether the Veteran was properly notified of her VA examination.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (reversing Kyhn v. Shinseki, 23 Vet. App. 335 (2010) which involved the presumption of regularity in notification of VA examinations).  

In addition, in the February 2013 remand the Board remanded to obtained private treatment records from the Veteran.  The Board remanded for records from Dr. J.S. in Frederick, Maryland and private treatment records from Catoctin Medical Center.  On February 26, 2013, the RO sent a letter to the Veteran requesting treatment records from Dr. J.S., Catoctin Medical Center and other providers.  To date, the Veteran has not replied to the February 2013 letter.  While on remand, the RO should request the Veteran submit authorization to obtain any outstanding private treatment records.    

The Board reminds the Veteran that VA's duty to assist her with these claims is not a one-way street.  If she wants help in its development, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  This presumption of administrative regularity does not diminish the Veteran's responsibility to keep VA informed of address changes and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265(1993).  However, this presumption is rebuttable, when there is clear evidence of non-delivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable), and if there is another address on file at which the Veteran perhaps could be located.

Thus, while VA has a duty to ensure adequate notice is provided, this duty does not extend to providing unlimited opportunities to appear for a medical examination.  Therefore, the Veteran is cautioned that she has a duty to keep VA apprised of her current address and to cooperate by appearing for her examinations, once scheduled.

Additionally, in light of the remand, updated VA treatment records should be obtained.  The record reflects the Veteran last received VA treatment in January 2012.  The Board notes that a February 2013 VA 21-0820 document indicates that the Veteran did not have any records in the system that show treatment from January 2012.  Since time has passed since February 2013, updated VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159  (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records related to the Veteran's claims.

2.  Please contact the Veteran and request that she provide or identify any outstanding records pertinent to her disabilities on appeal.  After securing any necessary release(s), obtain those records, including all available treatment records from Dr. J.S. and Catoctin Medical Center.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran should for the appropriate examinations to determine the current degree of severity of her lumbar spine, left knee, left long finger, and cervical impingement with radiculopathy.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Please provide notice of the scheduled VA examination to the Veteran.  Attempts to provide notice to the Veteran and available methods should be documented in a VA memorandum and documented in the electronic claims file.

In the scheduling of the examination(s), the Veteran should be notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655 (2017).

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria. 

The examiner should conduct a comprehensive examination of including range of motion testing for and provide an opinion as to range of motion based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing motions.  The examiner must consider the Veteran's lay statements of her signs and symptoms and any functional shortcomings. 

The examiner should also offer an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups.  This should be expressed in degrees of lost motion.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, if the examiner cannot respond without resorting to speculation, he or she should explain why it would be speculative to respond.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The examiner is asked to measure any scars resulting from cervical spine fusion, state the affected area(s) in terms of square inches, and assess their severity, including whether they are deep, superficial, unstable, or painful on examination.  Any functional loss caused by scarring must be set forth in detail.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected tinea pedis with onychomycosis.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the tinea pedis with onychomycosis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of each disability, if possible.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected benign cysts of the back, neck, and chin.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, her benign cysts of the back, neck, and chin.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of each disability, if possible.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected recurrent UTI.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's recurrent UTI.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of each disability, if possible.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of her service-connected GERD.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the Veteran's GERD disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose of each disability, if possible.

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




